DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 06/22/2022 are acknowledged and have been considered. 
	Regarding the claim rejections under 35 U.S.C. 112(b), Applicant’s remarks and amendments are acknowledged and have been found persuasive. Accordingly, the rejection of claim 5 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-17 were previously pending in the application, with claims 3 and 8-17 having previously been withdrawn. 
	As of the amendments filed 06/22/2022, claims 1 and 5 are amended; claim 2 is canceled; and no claims are newly added. 
	Accordingly, claims 1 and 4-7 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2014/0093147 A1, hereinafter "Stewart").

Regarding claim 1, Stewart discloses a system and method for gross anatomic pathology using hyperspectral imaging (Title), and further discloses: 
A method of detecting colorectal cancers ("detecting cancerous tumors" Stewart: [0003]; "variety of organ types may be analyzed using the system and method provided herein, including but not limited to: ... a colon, an intestine" Stewart: [0060]) using a hyperspectral sensor system ("method for analyzing organ samples using hyperspectral imaging" Stewart: Abstract), comprising:
receiving a training set of hyperspectral data ("training set of data" Stewart: [0071]) from colorectal tissue that includes known normal and known cancerous tissue using said hyperspectral sensor system ("a plurality of spectra may be extracted from the hyperspectral image at a location corresponding to a region of the biological sample suspected to be a cancerous tumor and a plurality of spectra may be extracted from a region of the sample corresponding to a region of the biological sample suspected to be non-tumor (normal) tissue" Stewart: [0066]);
applying a machine learning algorithm ("analyzing the spectra by applying at least one algorithm" Stewart: [0067]; “applying a multivariate analytical technique such as support vector machines (SVM) and/or relevance vector machines (RVM)" Stewart: [0067]) to said training set of hyperspectral data ("training set of data" Stewart: [0071]) to provide predictor parameters ("traditional two-class model may be used to assess two characteristics of the biological sample" Stewart: [0070]) for one of cancerous tissue or non-cancerous tissue ("characteristics analyzed using a two-class model may include, but are not limited, to: tumor v. non-tumor, cancer v. non-cancer" Stewart: [0070]);
receiving measurement hyperspectral data ("measure the spectra at each point of the illuminated area" Stewart: [0008]) from colorectal tissue of interest ("hyperspectral image may be generated representative of the biological sample" Stewart: [0062]; "region of interest may be selected from the hyperspectral image" Stewart: [0075]); and
using said predictor parameters ("using the constructed spectral models to detect the “target” class (for example, tumor)" Stewart: [0071]) to classify ("supervised classification of the data may be achieved" Stewart: [0067]) said colorectal tissue of interest ("region of interest may be selected from the hyperspectral image" Stewart: [0075]) as one of cancerous tissue or non-cancerous tissue ("sample is analyzed using a two-class PLSDA model to distinguish between areas of the sample comprising tumor and areas of the sample comprising NRP and fat" Stewart: [0083]; "a two-class model may include, but are not limited, to: tumor v. non-tumor, cancer v. non-cancer" Stewart: [0070]),
wherein said training set of hyperspectral data ("training set of data" Stewart: [0071]) and said measurement hyperspectral data ("measure the spectra at each point of the illuminated area" Stewart: [0008]; "hyperspectral image may be generated representative of the biological sample" Stewart: [0062]) comprise reflection spectra (“light emitted, scattered, absorbed, and/or reflected” Stewart: [0059]) across wavelength bands of light that include at least visible, near infrared and short-wave infrared regions of the electromagnetic spectrum ("enables analysis in the UV, VIS, IR, NIR, short wave infrared (SWIR) mid infrared (MIR), and long wave infrared (LWIR) wavelengths" Stewart: [0007]; "visible and infrared absorption spectroscopies" Stewart: [0004]), and
wherein said training set of hyperspectral data ("training set of data" Stewart: [0071]) and said measurement hyperspectral data ("measure the spectra at each point of the illuminated area" Stewart: [0008]; "hyperspectral image may be generated representative of the biological sample" Stewart: [0062]) are from extraluminal (“analyzing biological samples, such as organ samples, using hyperspectral imaging” Stewart: [0060]) colorectal tissue ("variety of organ types may be analyzed using the system and method provided herein, including but not limited to: ... a colon, an intestine" Stewart: [0060]), and said measurement hyperspectral data is measured with a measurement probe (“detector may be configured to detect the filtered photons and generate at least one hyperspectral image representative of the biological sample” Stewart: [0017]) located outside of the colorectal tissue ([As shown in both Figs. 1A and 2A of Stewart, the detector 150 (Fig. 1A) and detector 260 (Fig. 2A) are located outside of the tissue sample and/or the tissue bin where the tissue sample is located.]). 

Regarding claim 4, Stewart discloses: 
The method of claim 1, as described above, 
wherein said training set of hyperspectral data and said measurement hyperspectral data comprise reflection spectra across wavelength range from about 350 nm to 1800 nm ("enables analysis in the UV, VIS, IR, NIR, short wave infrared (SWIR) mid infrared (MIR), and long wave infrared (LWIR) wavelengths and to some overlapping ranges. These correspond to wavelengths of about 180-380 nm (UV), about 380-700 nm (VIS), about 700-2500 nm (NIR), about 850-1700 nm (SWIR)" Stewart: [0007]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 4 above, and further in view of Donald Barnes et al. (US 2003/0123056 A1, hereinafter "Donald Barnes"). 

Regarding claim 5, Stewart discloses: 
	The method of claim 4, as described above, 
	wherein said training set of hyperspectral data and said measurement hyperspectral data comprise reflection spectra … across the wavelength range from about 350 nm to 1800 nm ("enables analysis in the UV, VIS, IR, NIR, short wave infrared (SWIR) mid infrared (MIR), and long wave infrared (LWIR) wavelengths and to some overlapping ranges. These correspond to wavelengths of about 180-380 nm (UV), about 380-700 nm (VIS), about 700-2500 nm (NIR), about 850-1700 nm (SWIR)" Stewart: [0007]). 
While Stewart discloses the required wavelength range as described above, Stewart remains silent on: 
	reflection spectra across having a resolution of less than or equal to 1 nm. 
However, in a similar invention in the same field of endeavor, Donald Barnes teaches an “apparatus having precision hyperspectral imaging array” (Title) that “provides a high performance spectral imaging capability and process for exploiting detailed multispectral, hyperspectral and ultraspectral imaging and non-imaging signature information” (Abstract), and further teaches: 
reflection spectra across having a resolution of less than or equal to 1 nm ("detail of precision hyperspectral imagery (on the order of one half millimeter of spatial resolution at one nanometer spectral resolution in the visible spectrum…)" Donald Barnes: [0034]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for analyzing organ samples using hyperspectral imaging disclosed by Stewart, by including the high performance spectral imaging capability as taught by Donald Barnes. One of ordinary skill in the art would have been motivated to make this modification because it "provides close range imaging to conduct close-in high spatial/spectral resolution, collection, and analysis" (Donald Barnes: [0048]), thus further providing a "capability to resolve, discriminate and identify target substance compositions for a variety of new applications" (Donald Barnes: [0013]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 1 above, and further in view of Michael Barnes et al. (US 2009/0326383 A1, hereinafter "Michael Barnes"). 

Regarding claim 6, Stewart discloses: 
The method of claim 1, as described above. 
While Stewart discloses machine learning, Stewart remains silent on: 
wherein said machine learning algorithm uses a Linear Discriminant Analysis method.
However, in a similar invention in the same field of endeavor, Michael Barnes teaches “a method of hyperspectral medical imaging for diagnosing a medical condition of a subject” (Michael Barnes: [0010]) and an “apparatus for analyzing a subject including a hyperspectral image module” (Abstract), “utilizing multiple spectral regions to image a subject, e.g., the entire body or a body part of a human or animal, and thus to obtain medical information about that subject” (Michael Barnes: [0007]), and further teaches: 
wherein said machine learning algorithm ("algorithms classify complex spectra and/or other information in order to distinguish subjects as normal or as having a particular medical condition" Michael Barnes: [0280]) uses a Linear Discriminant Analysis method ("Linear discriminant analysis (LDA) attempts to classify a subject into one of two categories based on certain object properties" Michael Barnes: [0331]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for analyzing organ samples using hyperspectral imaging disclosed by Stewart, by including the hyperspectral image module as taught by Michael Barnes. One of ordinary skill in the art would have been motivated to make this modification because of the need for "more powerful and robust systems and methods for collecting, analyzing, and using hyperspectral information to diagnose and treat subjects" (Michael Barnes: [0008]). With specific regard to the application of a machine learning algorithm for classifying tissue, such as a linear discriminant analysis method taught by Michael Barnes, one of ordinary skill in the art would have been motivated to make this modification because these "classification techniques and/or statistical techniques can be used to (i) assist in identifying biological insults on a subject's skin, (ii) assist in characterizing such biological insults, and (iii) assist in analyzing the progression of such biological insults (e.g., detect significant changes in such lesions over time)" (Michael Barnes: [0271]). Furthermore, these "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Michael Barnes: [0280]).

Regarding claim 7, Stewart discloses: 
The method of claim 1, as described above, 
wherein said machine learning algorithm … uses classifiers such as support vector machines (SVMs) to classify the signal ("supervised classification of the data may be achieved by applying a multivariate analytical technique such as support vector machines (SVM)" Stewart: [0067]). 
Stewart further discloses extracting features ("characteristics analyzed using a two-class model may include, but are not limited, to: tumor v. non-tumor, cancer v. non-cancer, and specific anatomical features v. features comprising the remainder of the biological sample" Stewart: [0070]). 
While Stewart discloses machine learning, Stewart remains silent on: 
wherein said machine learning algorithm uses a Linear Discriminant Analysis method to extract features. 
However, in a similar invention in the same field of endeavor, Michael Barnes teaches “a method of hyperspectral medical imaging for diagnosing a medical condition of a subject” (Michael Barnes: [0010]) and an “apparatus for analyzing a subject including a hyperspectral image module” (Abstract), “utilizing multiple spectral regions to image a subject, e.g., the entire body or a body part of a human or animal, and thus to obtain medical information about that subject” (Michael Barnes: [0007]), and further teaches: 
wherein said machine learning algorithm ("algorithms classify complex spectra and/or other information in order to distinguish subjects as normal or as having a particular medical condition" Michael Barnes: [0280]) uses a Linear Discriminant Analysis method ("Linear discriminant analysis (LDA) attempts to classify a subject into one of two categories based on certain object properties" Michael Barnes: [0331]; "data analysis algorithms such as linear discriminant analysis" Michael Barnes: [0289]) to extract features ("LDA tests whether object attributes measured in an experiment predict categorization of the objects" Michael Barnes: [0331]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for analyzing organ samples using hyperspectral imaging disclosed by Stewart, by including the hyperspectral image module as taught by Michael Barnes. One of ordinary skill in the art would have been motivated to make this modification because of the need for "more powerful and robust systems and methods for collecting, analyzing, and using hyperspectral information to diagnose and treat subjects" (Michael Barnes: [0008]). With specific regard to the application of a machine learning algorithm for classifying tissue, such as a linear discriminant analysis method taught by Michael Barnes, one of ordinary skill in the art would have been motivated to make this modification because these "classification techniques and/or statistical techniques can be used to (i) assist in identifying biological insults on a subject's skin, (ii) assist in characterizing such biological insults, and (iii) assist in analyzing the progression of such biological insults (e.g., detect significant changes in such lesions over time)" (Michael Barnes: [0271]). Furthermore, these "algorithms may be used to construct a decision rule and/or increase the speed and efficiency of the application of the decision rule and to avoid investigator bias" (Michael Barnes: [0280]).

Response to Arguments
Applicant provides the following arguments: 

	Applicant has amended claim 1 to recite subject matter recited in claim 2 (now canceled), and submits that claim 1 is amended to recite "wherein said training set of hyperspectral data and said measurement hyperspectral data are from extraluminal colorectal tissue." Applicant submits that claim 1 is further amended to recite "said measurement hyperspectral data is measured with a measurement probe located outside of the colorectal tissue." With respect to claim 2, Applicant submits that Examiner asserts that Stewart discloses wherein said training set of hyperspectral data and said measurement hyperspectral data are from extraluminal colorectal tissue. Applicant submits that Examiner further asserts that the limitation “hyperspectral data being from extraluminal colorectal tissue” is disclosed by Stewart, as the “biological samples” are from extraluminal tissue. 
	Applicant disagrees with this above assertion. Applicant submits that the term “extraluminal tissue” is defined in the specification, and points to paragraph [0027] which states that “the extraluminal collection method corresponds to the detection of tumor in a specimen wherein a spectroscopic probe 22 is outside the specimen 24,” as also shown in Fig. 2. Applicant submits that the fact that Stewart uses a biological sample does not necessarily mean that the measurement or analysis of the biological sample is extraluminal, and submits that indeed, the measurement of the biological sample in Stewart can also be intraluminal, i.e., the spectroscopic probe is inside of the biological sample. 
	Applicant submits that in order to further emphasize this feature, claim 1 is further amended to recite “said measurement hyperspectral data is measured with a measurement probe located outside of the colorectal tissue.” Applicant also submits that Stewart does not disclose, teach, or suggest "said training set of hyperspectral data and said measurement hyperspectral data are from extraluminal colorectal tissue" much less "said measurement hyperspectral data is measured with a measurement probe located outside of the colorectal tissue," and submits that for at least the above reasons, claim 1 is patentable over Stewart. 
	
In response, Examiner respectfully submits that Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Examiner respectfully acknowledges Applicant’s definition of the term “extraluminal tissue” from the specification, which states that “the extraluminal collection method corresponds to the detection of the tumor in a specimen wherein a spectroscopic probe 22 is outside the specimen 24,” as also shown in Fig. 2. In response, Examiner respectfully submits that Stewart reads on this definition of the term “extraluminal tissue,” as the method of Stewart is performed with the detector (and additional components) positioned outside the sample. This is further demonstrated in Fig. 2A of Stewart, which depicts the detector 260 (as well as the additional components) positioned outside the sample 230. This corresponds with Fig. 2 of the present application, as this figure shows the spectroscopic probe 22 positioned outside the specimen 24, just like Stewart’s Fig. 2A. Thus, based on the definition provided, Stewart teaches the imaging/detection of extraluminal tissue. 
	Regarding the argument – that the fact that Stewart uses a biological sample does not necessarily mean that the measurement of the biological sample is extraluminal – Examiner respectfully submits that while this statement on its own is accurate, it is moot with respect to the Stewart reference, as Stewart clearly discloses performing the measurement of the biological sample with the probe being outside of the sample. 
	Regarding the newly added feature to claim 1, Examiner respectfully submits that Stewart discloses this newly added limitation in its entirety, as Stewart discloses wherein said training set of hyperspectral data ("training set of data" Stewart: [0071]) and said measurement hyperspectral data ("measure the spectra at each point of the illuminated area" Stewart: [0008]; "hyperspectral image may be generated representative of the biological sample" Stewart: [0062]) are from extraluminal (“analyzing biological samples, such as organ samples, using hyperspectral imaging” Stewart: [0060]) colorectal tissue ("variety of organ types may be analyzed using the system and method provided herein, including but not limited to: ... a colon, an intestine" Stewart: [0060]), and said measurement hyperspectral data is measured with a measurement probe (“detector may be configured to detect the filtered photons and generate at least one hyperspectral image representative of the biological sample” Stewart: [0017]) located outside of the colorectal tissue. As shown in both Figs. 1A and 2A of Stewart, the detector 150 (Fig. 1A) and detector 260 (Fig. 2A) are located outside of the tissue sample and/or the tissue bin where the tissue sample is located. 
	As described directly above, Stewart discloses the newly added limitations of independent claim 1. 

	Examiner respectfully submits that Applicant’s remarks with respect to dependent claims 4-7 are acknowledged but were not found persuasive. The rejections of these dependent claims are provided in the 35 U.S.C. 102 and 35 U.S.C. 103 rejection sections of the present Office Action. 

Conclusion
The following claim interpretation analysis was provided in the Non-Final Rejection dated 04/05/2022, and is being maintained below for clarity of the record: 
As described in the rejection of claim 2 (now incorporated into claim 1), the term “extraluminal” is being interpreted to describe the colorectal tissue, meaning that the tissue itself is required to be collected in the form of excising or resecting. This collected specimen is the extraluminal colorectal tissue. 
In an alternative interpretation, in which the term “extraluminal” is being interpreted to describe the imaging technique, it could be interpreted that this claim requires the instrument to perform measurements when positioned exterior to the specimen. While Stewart still reads on this differing interpretation, an additional reference is being cited to show an additional teaching of this interpretation. Akbari et al. ("Detection and analysis of the intestinal ischemia using visible and invisible hyperspectral imaging", IEEE Trans. Biomed. Eng. 57, 2011-7 (2010); hereinafter “Akbari”) discloses hyperspectral imaging being used as a powerful tool for noninvasive tissue analyses. Akbari further discloses performing hyperspectral imaging from a position outside of the specimen (see Fig. 2 showing the hyperspectral sensor and light sources external to the specimen of interest). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793